DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
[Examiner notes]
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 19 and 20 recite the following:
(19) A system, comprising: 
means for acquiring an image of a structure; 
means for filtering the image of the structure to generate a filtered image; 
means for normalizing the image based on the filtered image to generate a normalized image; and 
means for scaling the normalized image based on a transfer function associated with the structure.
(20) The system of 19, wherein the means for normalizing the image comprises means for dividing the image by the filtered image and subtracting the filtered image to generate the normalized image.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art ((AAPA) - see for example, U.S. Patent Application Publication 20220099599) in view of Lasiuk et al. (U.S. Patent Application Publication 20060058974).
As per claim 1, AAPA discloses a method comprising the step(s) of:
acquiring an image of a structure (para. [0001]); 
filtering1 (para. [0072]) the image of the structure to generate a filtered image and 
normalizing2 the image (para. [0074]) based on the filtered image to generate a normalized image.
[Examiner note: The terms “filtering” and “normalizing” are treated as well known techniques to those skilled in the image processing art as summarized in the disclosure(s) of the footnotes below].
AAPA does not explicitly disclose a method comprising the step(s) of: 
scaling the normalized image based on a transfer function associated with the structure.
Lasiuk et al. disclose a method comprising the step of: scaling (converting) an image (radiograph) based on a transfer function (thickness) associated with a structure (see for example, Abstract, Figs. 1A & 1B; see also paras. [0013; 0033-0035]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify AAPA such that it incorporated the step of scaling a normalized image based on a transfer function associated with a structure. One would have been motivated to make such a modification for the purpose of transforming obtained images into a thickness map characterizing an object under inspection as taught by Lasiuk et al. (see for example, Abstract, Figs. 1A & 1B; see also paras. [0013; 0033-0035]).
As per claims 2-3, AAPA as modified above, disclose a method further comprising generating the transfer function based on attributes (thickness) of the structure (see for example, Lasiuk et al. - Abstract, Figs. 1A & 1B; see also paras. [0013; 0033-0035]).
As per claims 4-5, AAPA as modified above, disclose a method as recited in claim 1, but do not explicitly disclose a method wherein scaling a normalized image is based on a top wall transfer function and/or a bottom wall transfer function. It would have been obvious however, to one having ordinary skill in the art at the time the invention was made to further modify AAPA wherein scaling a normalized image is based on a top and or bottom wall transfer function. One would have been motivated to make such a modification for the purpose of characterizing selected portions of an object of interest as suggested by Lasiuk et al. (see for example, Abstract, Figs. 1A & 1B; see also paras. [0013; 0033-0035]).
As per claims 6-9 and 11, AAPA as modified above, disclose a method comprising applying a non-linear digital filter (see for example, para. [0072]).
As per claim 10, AAPA as modified above, disclose a method further comprising converting the scaled normalized image into a material loss estimate image indicating wall loss greater than a predetermined threshold (see for example, Abstract, Figs. 1A & 1B; see also paras. [0080]).
Claim(s) 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art ((AAPA) - see for example, U.S. Patent Application Publication 20220099599) in view of Lasiuk et al. (U.S. Patent Application Publication 20060058974).
As per claims 12 and 19, AAPA discloses a system comprising:
a radiation source and detector (para. [0001]);
control logic configured to: acquire an image of a structure (para. [0001]); 
filter3 (para. [0072]) the image of the structure to generate a filtered image and 
normalize4 the image (para. [0074]) based on the filtered image to generate a normalized image.
[Examiner note: As noted above, the terms “filter” and “normalize” are treated as well known techniques to those skilled in the image processing art as summarized in the disclosure(s) of the footnotes below. The term “control logic” is treated as analogous to terms including processor and/or controller and is treated as well known to those skilled in the image processing/electronic arts].
AAPA does not explicitly disclose a control logic configured to: 
scale a normalized image based on a transfer function associated with the structure.
Lasiuk et al. disclose a system configured to: scale (convert) an image (radiograph) based on a transfer function (thickness) associated with a structure (see for example, Abstract, Figs. 1A & 1B; see also paras. [0013; 0033-0035]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify AAPA such that it incorporated a control logic configured to scale a normalized image based on a transfer function associated with a structure. One would have been motivated to make such a modification for the purpose of transforming obtained images into a thickness map characterizing an object under inspection as taught by Lasiuk et al. (see for example, Abstract, Figs. 1A & 1B; see also paras. [0013; 0033-0035]).
As per claims 13-14, AAPA as modified above, disclose a system further comprising generating the transfer function based on attributes (thickness) of the structure (see for example, Lasiuk et al. - Abstract, Figs. 1A & 1B; see also paras. [0013; 0033-0035]).
As per claims 15-17 and 20, AAPA as modified above, disclose a system wherein the control logic is configured to apply a non-linear digital filter (see for example, para. [0072]).
As per claim 18, AAPA as modified above, disclose a system wherein the control logic is configured to convert a scaled normalized image into a material loss estimate image indicating wall loss greater than a predetermined threshold (see for example, Abstract, Figs. 1A & 1B; see also paras. [0080]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Digital_image_processing
        (see Section 3.1 – Filtering)
        
        2 https://en.wikipedia.org/wiki/Normalization_(image_processing)
        3 https://en.wikipedia.org/wiki/Digital_image_processing
        (see Section 3.1 – Filtering)
        
        4 https://en.wikipedia.org/wiki/Normalization_(image_processing)